Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election of Group I (claims 1, 9-12, 14, 16-22 and 24-26) in the reply filed on 02 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27 and  29-31 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2022.
Claims 1, 9-12, 14, 16-22 and 24-26 are under examination.
Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-12, 14, 16-22 and 24-26  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instant case, the claimed invention is directed to a “product of nature” exception as follows: the invention of claim 1 requires a collection of (a) a plurality of DRPs, i.e. disulfide rich peptides,  comprising at least two cysteine residues capable of forming an intramolecular disulfide bond; or (b) a plurality of polynucleotides encoding the plurality of DRPs, wherein the plurality of DRPs of each DRP scaffold library share one or more common three- dimensional polypeptide structural feature; and the common three-dimensional polypeptide structural feature is based on structural similarity and/or disulfide bond conservation; and the disulfide bond conservation is based on a distance between disulfide bonds of about 1.5A to about 2.5A.
The claimed invention is not markedly different from the product’s naturally occurring counterpart in its natural state (e.g. biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic or physical.  
In the instant case, an example of a naturally occurring counterpart in its natural state is a naturally occurring high disulfide density proteins  such as animal toxins as taught by Stemmers et al. (e.g. para 0234, pg. 19, US 20070191272). 
Furthermore, claims 9-12, 14, 16-22 and 24-26 do not add significantly more because they recite limitations which do not render the claimed invention markedly different from the product’s naturally occurring counterpart in its natural state.
	Therefore, claims 1, 9-12, 14, 16-22 and 24-26  do not recite elements that significantly more than the judicial exception and are not patent eligible.

	

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
 	In the instant case, claim 9 recites the common structural feature of the DRP scaffold library of claim 1 is depicted in Figure 4 of the disclosure, but it is not clear what that common feature is, from this claim or from Figure 4.  Therefore, claim 9 is considered indefinite as it fails to point out what is included or excluded by the claim language.  
Furthermore, claim 9 is considered indefinite as it requires information from Figure 4 that can be incorporated in the claim. See MPEP 2173.05 (s).
Furthermore, claims 14 and 16 are considered indefinite as these claims require sequences from Figures 8 and 9 which are associated with SEQ ID Nos. that can be incorporated in the claim, as per the figure descriptions in the specification. See MPEP 2173.05 (s).
Furthermore, claims 14 and 16 are considered indefinite in reference to the SEQ. ID. Nos. associated with Figure 9, which lists five sequences in each section  but recites twelve SEQ. ID. Nos. in the figure description in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Stemmer et al.

Claim(s) 1, 9-12, 14, 16-22 and 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over Stemmer et al.(US20070191272).
Stemmer et al. teach systems comprising libraries of high disulfide density (HDD) proteins are known in the art, wherein each library comprises 2 to 105 or more different structures and each HDD protein comprises 5-50% cysteine residues and at least two disulfide bonds (e.g. Entire Stemmer reference and especially para 0197-0200, pg. 12-13; para 0223,pg. 15). 
Furthermore, the HDD proteins in each library  comprises three dimensional structures that are found in naturally occurring HDD proteins,  such as knottins, insulin, conotoxin, defensins and crambin (e.g. Entire Stemmer reference and especially para 0225, pg. 16; Table 2, pg. 16-18; Example 16, pg. 55-69).
 Furthermore, Stemmer et al. teach HDD variants are generated by mutagenesis, including insertions and deletions (e.g. Entire Stemmer reference and especially para 0239-0258,pg. 20-21; para 0273-0277, pg. 23-24; para 0294-0295, pg. 25).
Furthermore, Stemmer et al. teach expression vectors that facilitate the generation of HDD variants as well as surface display strategies, such as yeast and phage display (e.g. Entire Stemmer reference and especially para 0007, pg. 1; para 0014-0016, pg. 2; para 0239,pg. 20, para 0266, pg. 22; para 0344-0346,pg. 32; para 0389-0394, pg. 36; para 0442, pg. 41-42; phagemid vector as in Example 8, pg. 50). 
Furthermore, Stemmer et al. teach expressed proteins are screened for binding activity(e.g. Entire Stemmer reference and especially 0005-0006,para 0008, pg. 1; para 0217,pg. 15; para 0277, pg. 23-24; para 0344-0346,pg. 32; Example 11, pg. 52-53).
Furthermore, Stemmer et al. teach providing single scaffold libraries (e.g. Entire Stemmer reference and especially para 0291,pg. 24).
Therefore, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the libraries of HDD protein variants of Stemmer to include single scaffold libraries that share a common three dimensional structure as taught in other embodiments of Stemmer as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a system comprising two or more disulfide-rich peptide (DRP) scaffold libraries.	
Therefore, the combined teachings of Stemmer et al. render obvious claim 1.
Furthermore, as Stemmer et al. teach three dimensional structures that are found in naturally occurring HDD proteins,  such as knottins, insulin, conotoxin, defensins and crambin (e.g. Entire Stemmer reference and especially para 0225, pg. 16; Table 2, pg. 16-18; Example 16, pg. 55-69), the combined teachings of Stemmer et al. render obvious claims 9 and 10.
Furthermore, as Stemmer et al. teach HDD variants comprising deletions and insertions(e.g. Entire Stemmer reference and especially para 0239-0258,pg. 20-21; para 0273-0277, pg. 23-24; para 0294-0295, pg. 25), the combined teachings of Stemmer et al. render obvious claims 11,12, 18 and 19.
	Furthermore, as Stemmer et al. teach HDD proteins comprising three dimensional structures like  knottin, conotoxin and defensin, similar to peptides described in Figure 8 of the instant disclosure (e.g. Entire Stemmer reference and especially para 0225, pg. 16; Table 2, pg. 16-18; Example 16, pg. 55-69), the combined teachings of Stemmer et al. render obvious claims 14 and 16.
	Furthermore, as Stemmer et al. teach HDD protein variants derived from different three dimensional structures, the combined teachings of Stemmer et al. render obvious the requirement of low average native overlap between scaffold libraries as required by claim 17.
Furthermore, as Stemmer et al. teach HDD expression using expression vectors and phage display, wherein the HDD protein is fused to a surface protein(e.g. Entire Stemmer reference and especially para 0007, pg. 1; para 0014-0016, pg. 2; para 0239,pg. 20, para 0266, pg. 22; para 0344-0346,pg. 32; para 0389-0394, pg. 36; fused to N-terminus of peptide pIII of the M13 phage as in para 0442, pg. 41-42; phagemid vector as in Example 8, pg. 50), the combined teachings of Stemmer et al. render obvious claims 20-22 and 25.
Furthermore, as Stemmer et al. teach expressed proteins are screened for binding activity(e.g. Entire Stemmer reference and especially 0005-0006,para 0008, pg. 1; para 0217,pg. 15; para 0277, pg. 23-24; para 0344-0346,pg. 32; Example 11, pg. 52-53), the combined teachings of Stemmer et al. render obvious claim 24.
Furthermore, Stemmer et al. teach expression vectors that facilitate the generation of HDD variants(e.g. Entire Stemmer reference and especially para 0007, pg. 1; para 0014-0016, pg. 2; phagemid vector as in Example 8, pg. 50), the combined teachings of Stemmer et al. render obvious claim 26.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1675